A Lithium-Ion Battery Having Switching Elements, and Method of Manufacture Thereof

Primary Examiner: Gary Harris 		Art Unit: 1727       July 7, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/26/2022 was considered by the examiner.

Allowable Subject Matter

Claims 1, 4-6, 9-11 & 13-14 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Inoue et al. US 2017/0338470 discloses a lithium-ion battery [0003], comprising: at least one lithium-ion battery cell (see figure 15A); and at least one switching element (Switching control circuits BT01-BT07, [0276]).  Wherein each of the at least one switching element is respectively connected to one or more of the at least one lithium-ion battery cell to control the one or more of the at least one lithium-ion battery cell (see figure 21) [0276-0300].
 	However, as agreed in the interview dated June 09, 2022 Inoue would not provide for the structure as claimed in independent Claims 1 & 10.  Applicant has clearly described the thin film transistor, gate electrode layer and source drain electrode layer as illustrated for instance in figure 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727